Citation Nr: 0615243	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  98-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
varicella pneumonia with residuals of hyperinflated lung 
fields and prominent interstitial pattern.

2.  Entitlement to an increased evaluation for peroneal 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.

3.  Entitlement to a compensable evaluation for right 
occipital neuralgia.

4.  Entitlement to service connection for bronchial asthma, 
to include as secondary to service-connected residuals of 
varicella pneumonia.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for chronic 
leukocytosis, to include as a manifestation of undiagnosed 
illness.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to April 
1994.  He has additional service with unverified dates from 
March 1987 to June 1987.  He served in the Southwest Asia 
Theatre of Operations from December 27, 1990, to April 30, 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO) in September 1997 and January 2002.

The veteran perfected an appeal for his lumbar spine 
disability; however, in statements in November 2003 and 
September 2004 the veteran's representative stated that the 
claim had been resolved with the assignment of a 60 percent 
disability rating in a September 2002 rating decision.  
Accordingly, that issue is no longer before the Board.

In April 2001 the veteran raised a claim of entitlement to 
service connection for disability of the right trigeminal 
nerve (noted at an August 2002 VA peripheral nerves 
examination), claimed a numbness of the mouth and denied 
previously in April 1996.  A February 2003 VA outpatient 
treatment record suggests that the veteran's depression is 
caused by his service-connected lumbar spine disability.  
This raises a claim of entitlement to service connection on a 
secondary basis, which was denied previously in November 
2000.  In a December 2003 statement, the veteran raised 
claims of entitlement to service connection for a cervical 
spine disability, headaches, impotence, and memory loss.  A 
May 2005 statement by the veteran appears to raise a claim of 
entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.  These matters 
are referred to the RO for appropriate development.

The issues of entitlement to service connection for bronchial 
asthma, to include as secondary to service-connected 
residuals of varicella pneumonia; entitlement to service 
connection for bilateral hearing loss; and entitlement to 
service connection for tinnitus are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of varicella 
pneumonia are currently manifested by a ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of no less than 76 percent and an FEV-1 of no 
less than 77-percent predicted; and there is no evidence of 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of less than 66-percent 
predicted.

2.  The veteran's service-connected peroneal nerve neuropathy 
of the left lower extremity is currently manifested by 
neuritis with pain that is constant and at times 
excruciating, which limits his abilities for prolonged 
walking or standing.

3.  The veteran's service-connected right occipital neuralgia 
is currently manifested by no active symptoms.

4.  The veteran does not have PTSD.

5.  The veteran served in the Southwest Asia Theatre of 
Operations during the Persian Gulf War, and has developed an 
undiagnosed illness manifested by chronic leukocytosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no higher, for status post varicella pneumonia with residuals 
of hyperinflated lung fields and prominent interstitial 
pattern have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6603 
(2005).

2.  The criteria for a disability rating of 30 percent, but 
no higher, for peroneal nerve neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Codes 8521, 8621, 8721 (2005).

3.  The criteria for a compensable disability rating for 
right occipital neuralgia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 
4.124, 4.124a, Diagnostic Codes 8210, 8310, 8410 (2005).

4.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

5.  Chronic leukocytosis was incurred in service. 38 U.S.C.A. 
§§ 1110, 1117 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Inform and Assist
The veteran's increased rating claims were originally 
adjudicated by a rating decision in September 1997.  Letters 
from the RO to the veteran in June 2002 and July 2002 
provided notice regarding what information and evidence was 
needed to substantiate the veteran's claims, what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b) 
(2005).

The Board finds that any defect with respect to the timing of 
the notice regarding the veteran's increased rating claims 
was harmless error.  While the notice provided to the veteran 
was not given prior to the first RO adjudication of the 
claims, the notice was provided by VA at that time, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claims were re-adjudicated 
by September 2002, July 2003, and August 2003 Supplemental 
Statements of the Case (SSOCs).  These actions essentially 
cured the error in the timing of the notice.

Regarding the veteran's claims for service connection, a 
February 8, 2001 letter from the RO to the veteran provided 
notice regarding what information and evidence was needed to 
substantiate the veteran's claims, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).  
Thereafter, the veteran's claims were adjudicated in a 
January 2002 rating decision.

The veteran was not provided with notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for his claims of service connection or an 
effective date for his increased rating claims.  Even though 
the notice was inadequate regarding these elements, there is 
no prejudice to the veteran in issuing a final decision.  
Regarding the veteran's claims of service connection for PTSD 
and left ear hearing loss, the claims are being denied and 
any question as to an effective date or disability rating is 
moot.  Regarding the veteran's increased disability rating 
claims, no effective date for any higher rating is being set 
in this decision.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, records from the Social 
Security Administration, and private medical records 
identified by the veteran have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in March 1997, February 1999, 
May 2001, August 2002, and January 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

1.  Increased rating for residuals of varicella pneumonia
The veteran's service-connected status post varicella 
pneumonia with residuals of hyperinflated lung fields and 
prominent interstitial pattern are currently rated as 
noncompensably disabling under Diagnostic Code 6699-6603.  
See 38 C.F.R. §§ 4.20, 4.27 (2005).  Therefore, his service-
connected residuals of varicella pneumonia are rated 
according to the analogous condition of pulmonary emphysema 
under Diagnostic Code 6603.

Under Diagnostic Code 6603, a 10 percent evaluation requires 
a ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) of 71 to 80 percent; or an FEV-1 
of 71- to 80-percent predicted; or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) 66- to 80- percent predicted.  A 30 percent evaluation 
is assigned for FEV- 1/FVC of 56 to 70 percent; or an FEV-1 
of 56- to 70-percent predicted; or DLCO (SB) 56- to 65- 
percent predicted.

Pulmonary function tests done in December 1995, February 
1996, April 1997, February 1999, and April 2001 showed no 
FEV-1 less than 77 percent predicted (in April 1997) and no 
FEV-1/FVC less than 76 percent in April 2001.  This evidence 
supports a 10 percent disability rating.  There is no 
evidence to support a 30 percent disability rating under 
Diagnostic Code 6603.  Thus, the veteran is entitled to a 10 
percent disability rating under Diagnostic Code 6603, but the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 30 percent.

2.  Increased ratings for neuropathy and neuralgia
Disability of the peripheral nerves contemplates that in 
addition to complete and incomplete paralysis, these nerves 
may also be rated for neuritis or neuralgia.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes will be that for moderate incomplete 
paralysis, or with sciatic nerve involvement, for moderately 
severe incomplete paralysis.  38 C.F.R. § 4.123 (2005).  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2005).

a.  Peroneal neuropathy of the left lower extremity
The veteran's service-connected peroneal nerve neuropathy is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 8521 for moderate incomplete paralysis of the external 
popliteal (common peroneal) nerve of the left lower 
extremity.  For severe incomplete paralysis, a 30 percent 
rating is assigned.  For complete paralysis, a 40 percent 
rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2005).

The symptoms reported by the veteran at the March 1997 and 
August 2002 VA peripheral nerves examinations and at hearings 
in January 1999 and December 2002 are consistent with the 
description of neuritis under 38 C.F.R. § 4.123.  Thus, the 
veteran cannot be rated based upon more than severe 
incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8621 (2005).  In this case, as indicated at the March 
1997 examination, the severity of the veteran's pain limits 
his abilities for prolonged walking or standing.  He has 
testified that the pain is constant and at times 
excruciating.  Resolving any doubt in favor of the veteran, 
the evidence supports a 30 percent disability rating under 
Diagnostic Code 8621 for neuritis compatible with severe 
incomplete paralysis of the peroneal nerve of the left lower 
extremity.

There is no evidence of complete paralysis, including no 
evidence of foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, an inability 
to extend (flex dorsally) the proximal phalanges of the toes, 
an inability to abduct the foot, weakened adduction, or 
anesthesia covering the entire dorsum of the foot and toes.  
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2005).  Therefore, 
the preponderance of the evidence is against the assignment 
of a disability rating greater than 30 percent.

b.  Right occipital neuralgia
The veteran's service-connected status right occipital 
neuralgia is currently evaluated as noncompensably disabling 
under Diagnostic Code 8499-8410.  See 38 C.F.R. §§ 4.20, 4.27 
(2005).  Therefore, his service-connected residuals of right 
occipital neuralgia is rated according to the analogous 
condition of neuralgia of the tenth (pneumogastric, vagus) 
cranial nerve under Diagnostic Code 8410.  A 10 percent 
disability rating requires moderate incomplete paralysis.  
The rating is dependent upon extent of sensory and motor loss 
to organs of voice, respiration, pharynx, stomach, and heart.  
38 C.F.R. § 4.124a, Diagnostic Codes 8410, 8510 (2005).

In this case, although the veteran showed symptoms of 
numbness of the scalp and tenderness to palpation at a Mach 
1997 VA examination, the Board gives greater weight to the 
more recent evidence of record.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In this case, the more recent 
medical evidence, the report of an August 2002 VA peripheral 
nerves examination, shows that the veteran has no active 
symptoms of right occipital neuralgia.

Although the veteran testified that he has symptoms of neck 
pain and headache as a result of his service-connected right 
occipital neuralgia, the veteran, as a lay person, is not 
competent to attach a medical diagnosis to his symptoms.  See 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996).

Accordingly, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's service-connected right occipital neuralgia.

3.  Service connection
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).



a.  PTSD
Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

In this case, the preponderance of the evidence shows that 
the veteran does not currently have PTSD.  The veteran has 
had extensive psychiatric treatment.  Only two records 
directly address whether the veteran has PTSD, and, in each 
case, the medical professional concluded that the veteran did 
not satisfy the diagnostic criteria for PTSD.

In July 1994 the veteran was referred for a VA psychological 
consultation to evaluate symptoms of flashbacks, crying 
spells, and flat affect.  At the subsequent November 1994 
consultation, the examiners indicated a diagnosis of "NO 
PTSD."  The examiners indicated that the veteran lacked 
several symptoms to establish a diagnosis of PTSD.  
Similarly, at a January 2003 VA initial evaluation for PTSD 
examination, the examiner was unable to identify any PTSD 
symptoms and instead diagnosed major depressive disorder.  
Major depressive disorder is the predominant diagnosis of the 
veteran's mental disorder by his other examining and treating 
medical professionals.

Although the veteran attributes his psychiatric symptoms to 
PTSD, a veteran's statements as to subjective symptomatology 
alone, without medical evidence of an underlying impairment 
capable of causing the symptom alleged, generally cannot 
constitute evidence of the existence of a current disability 
for VA service connection purposes.  See Hayes v. Brown, 9 
Vet. App. 67, 72 (1996) (holding that, although a lay person 
can certainly provide an account of symptoms he experiences, 
a lay person is not competent to provide a medical 
diagnosis).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  In this case, there is 
no competent evidence showing that the veteran has PTSD.  
Because the veteran does not have PTSD, the Board need not 
address the sufficiency of the veteran's stressors.

Accordingly, because the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD, the claim must be denied.

b.  Chronic leukocytosis
VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2005).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1) (2005).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any other diagnosed illness that the Secretary 
determines.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2005).  A "medically unexplained chronic 
multisymptom illness" means "a diagnosed illness without 
conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii) 
(2005).  However, "[c]hronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not 
be considered medically unexplained." Id.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2005).  There 
must be objective indications of chronic disability, and this 
includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2005).  A disability is considered 
chronic if it has existed for six months or more, even if 
exhibiting intermittent episodes of improvement and worsening 
throughout that six-month period.  38 C.F.R. § 3.317(a)(4) 
(2005).

Based upon the applicable law stated above, and upon review 
of the veteran's records, the Board finds that service 
connection is warranted for chronic leukocytosis.

The veteran's service personnel records indicate that he 
served in Southwest Asia from December 1990 to April 1991.  
Therefore, he had active military service in the Southwest 
Asia Theatre of operations during the Persian Gulf War.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  

The evidence of record shows that the veteran has been 
examined and treated for chronic leukocytosis since at least 
June 1998.  VA hematologists are still unable to identify the 
underlying cause of the veteran's leukocytosis.  In June 2003 
the veteran's leukocytosis was described as a "very chronic 
problem."  In July 2004 it was noted that the etiology was 
still unknown.  In August 2004, the hematologist was taking a 
"watch/wait approach."  Leukocytosis is "an abnormally 
large number of leukocytes, as observed in acute 
infections."  STEDMAN'S MEDICAL DICTIONARY 959 (26th ed. 
1995).  As mentioned above, physicians have been unable to 
diagnose the cause of the veteran's large number of 
leukocytes.  38 U.S.C.A. § 1117(a)(2)(A) (West 2002).  Based 
on the medical evidence of record that the veteran has an 
undiagnosed illness characterized by leukocytosis, the 
evidence supports service connection based on a presumption 
of incurrence during service the Southwest Asia Theatre of 
Operations. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

There is no evidence that the veteran's chronic leukocytosis 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, was caused by a supervening condition 
or event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness, or is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 
3.317(c) (2005).


ORDER

Entitlement to a 10 percent rating, but no higher, for the 
veteran's service-connected status post varicella pneumonia 
with residuals of hyperinflated lung fields and prominent 
interstitial pattern is granted, subject to the laws and 
regulations governing to the award of monetary benefits.

Entitlement to a 30 percent rating, but no higher, for the 
veteran's service-connected peroneal neuropathy of the left 
lower extremity is granted, subject to the laws and 
regulations governing to the award of monetary benefits.

Entitlement to a compensable rating for the veteran's 
service-connected right occipital neuralgia is denied.

Entitlement to service connection for PTSD is denied.

Service connection for undiagnosed illness characterized by 
leukocytosis is granted.


REMAND

The veteran is service-connected for a respiratory disorder 
and has a current diagnosis of bronchial asthma.  Although a 
VA physician in May 2001 stated that the medical literature 
did not show an etiological relationship between bronchial 
asthma and varicella pneumonia, the physician did not address 
whether bronchial asthma was related to adult respiratory 
distress syndrome.  Additionally, the veteran has a history 
of noise exposure in service while serving as a combat 
engineer.  VA audiologic evaluations in January 2001 show 
that the veteran satisfies the criteria of having bilateral 
hearing loss disability under 38 C.F.R. § 3.385 (based upon 
speech discrimination score for the left ear and auditory 
thresholds for the right ear).  The veteran has also been 
diagnosed with tinnitus.  VA examinations are necessary 
regarding the veteran's claims because the evidence of record 
is insufficient for the Board to make a decision.

Finally, a February 2001 letter from the RO provided the 
veteran with the relevant notice regarding his service 
connection claims on a direct basis but failed to provide the 
required notice regarding his claim for secondary service 
connection.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of service connection 
for bronchial asthma, to include as 
secondary to service-connected residuals 
of varicella pneumonia.

2.  Provide a VA respiratory examination 
by a pulmonologist to the veteran in 
order to assist in determining whether 
the veteran is entitled to service 
connection for his bronchial asthma.

The claims folder, including the 
veteran's service medical records, 
reports of VA treatment of the veteran in 
July 1994 (indicating that adult 
respiratory distress syndrome could lead 
to chronic obstructive pulmonary 
disease); statements by Ramon Vidal 
Fandino, M.D., in August 1994 and April 
1999; and the reports of VA examinations 
in February 1999 and May 2001, must be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.  (The veteran's service medical 
records are contained in brown envelopes 
in the first volume of the veteran's 
claims file.)

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner is requested to opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's bronchial asthma was 
initially manifested during active 
service or otherwise originated during 
active service.  (The veteran served on 
active duty from February 1988 to April 
1994.)  A complete rationale should be 
provided for any opinion expressed.

The examiner is also requested to opine 
whether the veteran's bronchial asthma is 
"at least as likely as not" (likelihood 
of 50%) caused by or aggravated by the 
veteran's service-connected status post 
varicella pneumonia with residuals of 
hyperinflated lung fields and prominent 
interstitial pattern.  A complete 
rationale should be provided for any 
opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  Provide a VA audio examination to the 
veteran in order to assist in determining 
whether the veteran is entitled to 
service connection for tinnitus and/or 
bilateral hearing loss.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the veteran's has current 
bilateral hearing loss that is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service or that was 
incurred in the one-year period 
thereafter.  The veteran separated from 
military service in April 1994.

The examiner should also express an 
opinion as to whether the veteran's 
current tinnitus is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The veteran is competent to report his 
experiences, such as being exposed to 
loud noise in his primary military 
occupational specialty of combat 
engineer, and readily observable 
symptoms, such as difficulty hearing or 
ringing in his ears; however, as a 
layperson, the veteran is not competent 
to provide a medical diagnosis or a 
medical nexus.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


